Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 157-160 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “receiver”. However, the receiver is actually the earlier recited shell. As such, Examiner requires replacing the word “receiver” with “shell” to make it clear that only one element is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 161 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 20140261441).
Regarding claim 161, Phillips discloses a system for securing (see Figs. 81 – 120) at least one tube positioned in a patient (22), comprising: a shell (502) having at least one boss protruding therefrom (556); and an applier (520) having at least one recess corresponding to said at least one boss (recess formed by 526) for orienting said shell within said applier in a first position ([0183]; see Fig. 82) and at least one ramp for ejecting said shell from the applier in a second position (see ramps formed by 520a/b, [0183-184], figures such as Figs. 97 and 100; it is noted that the ramps 520a/b and Applicant’s ramp both perform said ejection by enabling disengagement from the shell so that the applier can be removed from the shell; see also Applicant’s specification, [0045] and Fig. 6).

Claim(s) 163 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andino (US 20120271239).
Regarding claim 163, Andino discloses a system for securing at least one tube positioned in a patient, comprising: a shell (42) having at least one boss protruding therefrom (unillustrated protrusion, see [0041]) and first and second parts (44a/b) connected by a snap joint in a closed position (latching mechanism, see [0047] and Fig. 7); and an applier (46/48) having at least one recess corresponding to said at least one boss for orienting said shell within said applier (unillustrated slot, see [0041]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 162 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips.
Regarding claim 162, Phillips discloses the system for securing the at least one tube positioned in a patient of claim 161, but does not explicitly disclose a compressible member supported by said shell for contacting the at least one tube in an engaged position in the embodiments discussed in Figs. 81 - 120. Nonetheless, Phillips discloses a compressible member supported by a clip system similar to the shell for contacting the at least one tube in an engaged position (see Figs. 35 – 44, [0155]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shell of Phillips with a .

Claim 164 and 166 - 169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Cussell (US 3993081).
Regarding claim 164, Andino discloses the system for securing at least one tube positioned in a patient of claim 163, and further discloses that the latching mechanism may include additional features [0047].  However, Andino does not disclose wherein said snap joint combines with a portion of an outer surface of said shell to form a substantially wedge shaped aperture. Cussell discloses a shell for securing at least one tube positioned in a patient, the shell having first and second parts connected by a snap joint in a closed position, wherein said snap joint combines with a portion of an outer surface of said shell to form a substantially wedge shaped aperture (see Figs. 1 – 5). Therefore, according to the teachings of Cussell, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shell of Andino to include a wedge shaped aperture because one of ordinary skill in the art would understand such an aperture to provide the benefit of easier operation and unlatching of the snap joint.  
166. Andino discloses a system for securing at least one tube positioned in a patient, comprising: a shell having at least one boss protruding therefrom; and 4Application Ser. No. 15/527,742Response dated: August 26, 2020an applier having at least one recess corresponding to said at least one boss for orienting said shell within said applier (see above), wherein a first part of said shell includes a protrusion and a second part of said shell includes a depression formed therein for receiving said protrusion (see [0047] and Fig. 7).  
However, while Andino discloses that the latching mechanism may comprise any number of devices or structures that are configured to hold the walls in position, Andino does not explicitly discloses that a first part of said shell includes a hook. Nonetheless, Cussell discloses a shell for securing at least one tube positioned in a patient, the shell having first and 
167. The system for securing at least one tube positioned in a patient of claim 166, wherein said hook is positioned along a distal end of said first part of said shell (distal to hinge, similar to Applicant).  
168. The system for securing at least one tube positioned in a patient of claim 166, wherein the depression is formed along a distal end of said second part of said shell (distal to hinge, similar to Applicant).   
169. The system for securing at least one tube positioned in a patient of claim 168, wherein said distal end of said second part of said shell extends beyond the depression (see Fig. 7) and in combination with a portion of an outer surface of said shell forms a substantially wedge shaped aperture (it would be obvious to provide such a modification based on the wedge-shaped structure disclosed in Cussell, as discussed in claim 164 above).

Claim 165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Hutson (US 5755225).
Regarding claim 165, Andino discloses the system for securing the at least one tube positioned in a patient of claim 163. Hutson discloses a similar device further comprising a compressible member supported by said shell for contacting the at least one tube in an engaged position (31, 32; c. 3: 40).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shell of Andino with the rubber liner of Hutson for the benefit of improving tube engagement.

Response to Arguments
Applicant's arguments with respect to claims 161-162 have been fully considered but they are not persuasive. Applicant’s arguments do not address the interpretation provided in the above rejection.
Applicant’s arguments with respect to claim(s) 163 - 169 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/            Primary Examiner, Art Unit 3799